Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Raphael Mendez appeals the district court’s orders denying his motion for free copies of his Annual Supervision Reports and denying his motion for a transfer. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See United States v. Mendez, No. 5:91-hc-*16700B50-BR (E.D.N.C. Apr. 15, 2014). We dispense with oral argument because the facts and legal contentions are adequately-presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.